DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   JERMAINE CLAYTON WILLIAMS,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D17-2163

                               [October 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Tim Bailey, Judge;
L.T. Case No. 03-2604 CF10A.

   Jermaine Clayton Williams, Crestview, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CIKLIN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.